Exhibit 10.1

 

LOGO [g51268dsp006.jpg]

SurModics, Inc.

2009 Equity Incentive Plan

Restricted Stock Unit Award Agreement

(Employee)

SurModics, Inc. (the “Company”), pursuant to Section 8 of its 2009 Equity
Incentive Plan (the “Plan”), hereby grants an award of Restricted Stock Units to
you, the Participant named below. The terms and conditions of this restricted
stock unit Award are set forth in this Restricted Stock Unit Award Agreement
(the “Agreement”), consisting of this cover page and the Terms and Conditions on
the following pages, and in the Plan document which has been provided to you. To
the extent any capitalized term used in this Agreement is not defined, it shall
have the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.

 

Name of Participant: Number of Restricted Stock Units:    Grant Date:

Vesting Schedule:

Vesting Date(s)   

Number of Unit(s) Which

Become Vested

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Restricted Stock Units
specified in the table above.

 

PARTICIPANT:     SURMODICS, INC

 

    By  

 

        Name: [Name of Authorized Officer]         Title: [Title of Authorized
Officer]



--------------------------------------------------------------------------------

SurModics, Inc.

2009 Equity Incentive Plan

Restricted Stock Unit Award Agreement

Terms and Conditions

 

1. Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Restricted Stock Units (“Units”) specified on the cover page of this
Agreement, each representing the right to receive one Share of the Company’s
common stock. The Units granted to you will be credited to an account in your
name maintained by the Company. This account shall be unfunded and maintained
for book-keeping purposes only, with the Units simply representing an unfunded
and unsecured obligation of the Company.

 

2. Restrictions on Units. Prior to settlement of the Units in accordance with
Section 5, the Units may not be sold, assigned, transferred, exchanged or
encumbered other than by will or the laws of descent and distribution. Any
attempted transfer in violation of this Section 2 shall be of no effect. The
Units and your right to receive Shares in settlement of the Units under this
Agreement shall be subject to forfeiture as provided in Section 4 until
satisfaction of the vesting conditions set forth in Section 3.

 

3. Vesting of Units. If you remain a Service Provider to the Company or any of
its Affiliates continuously from the Grant Date specified on the cover page of
this Agreement, then the Units will vest in accordance with the vesting schedule
in the table at the beginning of this Agreement.

 

4. Effect of Termination of Service. If, for any reason, you cease to be a
Service Provider prior to the full vesting of the Award, this Award shall also
terminate and all unvested Units shall be forfeited by Participant.

 

5. Settlement of Units. The Company shall cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit upon a termination of your
Service to the Company and its Affiliates that constitutes a “separation from
service” as such term is defined for purposes of Code Section 409A. Delivery of
Shares in settlement of vested Units shall be effected by an appropriate entry
in the stock register maintained by the Company’s transfer agent with a notice
of issuance provided to you, or by the electronic delivery of the Shares to a
brokerage account you designate, and shall be subject to compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws.

 

6. [Reserved].

 

7. No Stockholder Rights. The Units subject to this Award do not entitle you to
any rights of a stockholder of the Company’s common stock. You will not have any
of the rights of a stockholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5.

 

2



--------------------------------------------------------------------------------

8. Changes in Capitalization. If an “equity restructuring” (as defined in
Section 17 of the Plan) occurs that causes the per share value of the Shares to
change, the Board shall make such equitable adjustments to any Units subject to
this Agreement as are contemplated by Section 17 of the Plan in order to avoid
dilution or enlargement of your rights hereunder. The Board may make such
equitable adjustments to any Units subject to this Agreement as and to the
extent provided in Section 17 of the Plan in connection with other changes in
the Company’s capitalization contemplated by Section 17 of the Plan.

 

9. Interpretation of This Agreement. All decisions and interpretations made by
the Board or Committee with regard to any question arising hereunder or under
the Plan shall be binding and conclusive upon you and the Company.

 

10. Governing Plan Document. The Award evidenced by this Agreement is granted
pursuant to the Plan, the terms of which are hereby made a part of this
Agreement. This Agreement shall in all respects be interpreted in accordance
with the terms of the Plan, and if any terms of this Agreement conflict with the
terms of the Plan, the terms of the Plan shall control, except as the Plan may
specifically provide otherwise. This Agreement and the Plan constitute the
entire agreement of the parties with respect to the Award and supersede all
prior oral or written negotiations, commitments, representations and agreements
with respect thereto.

 

11. Discontinuance of Service. Neither this Agreement nor the Award evidenced by
this Agreement shall confer on you any right with respect to continued Service
with the Company or any of its Affiliates, nor limit or interfere in any way
with the right of the Company or any Affiliate to terminate such Service or
otherwise deal with you without regard to the effect it may have upon you under
this Agreement.

 

12. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

13. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

3